Citation Nr: 0402148	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  98-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Propriety of the assignment of a noncompensable 
evaluation for an initial grant of service connection for a 
right knee disability for the period from November 1, 1997, 
to December 5, 2002.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability with degenerative changes for the 
period beginning December 6, 2002 to the present.

3.  Propriety of the assignment of a noncompensable 
evaluation for an initial grant of service connection for a 
left knee disability for the period from November 1, 1997, to 
December 5, 2002.

4.  Entitlement to a rating in excess of 10 percent for a 
left knee disability with degenerative changes for the period 
beginning December 6, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
and from October 1977 to October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran's claim for service connection for a 
bilateral knee disability, assigning to each knee a 
noncompensable evaluation effective from November 1, 1997.  
In the course of the appeal this issue was remanded by the 
Board to the RO for additional evidentiary and procedural 
development in January 2000 and June 2003.  By rating 
decision of July 2003 the RO assigned a 10 percent evaluation 
to each knee, effective on December 6, 2002.  The case was 
returned to the Board in September 2003 and the veteran now 
continues his appeal.

We note that this case is based on an appeal of an original 
grant of service connection for a bilateral knee disability 
effective from November 1, 1997, the date on which his 
entitlement to receive VA compensation first arose following 
his honorable discharge from service on October 31, 1997.  
See 38 C.F.R. § 3.400.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected orthopedic 
disability as it pertains to each individual knee for 
separate periods of time.  Specifically, we must determine 
whether assignment of a compensable evaluation is warranted 
for each knee for the period from November 1, 1997, to 
December 5, 2002, and whether assignment of an evaluation in 
excess of 10 percent is warranted for each knee for the 
period from December 6, 2002, to the present, based on the 
facts found.  This is pursuant to a practice known as 
"staged" ratings as defined in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  For the period from November 1, 1997, to December 5, 
2002, the veteran's right knee disability was manifested only 
by subjective complaints of pain.

2.  For the period from December 6, 2002, to the present, the 
veteran's right knee disability is manifested by subjective 
complaints of pain and pain on motion with X-ray evidence of 
degenerative arthritic changes affecting this joint.

3.  For the period from November 1, 1997, to December 5, 
2002, the veteran's left knee disability was manifested only 
by subjective complaints of pain.

4.  For the period from December 6, 2002, to the present, the 
veteran's left knee disability is manifested by subjective 
complaints of pain and pain on motion with X-ray evidence of 
degenerative arthritic changes affecting this joint.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the period 
from November 1, 1997 to December 5, 2002 for the veteran's 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5260, 5261 (2003).

2.  The criteria for an evaluation greater than 10 percent 
for the period commencing on December 6, 2002 for the 
veteran's service-connected right knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2003).

3.  The criteria for a compensable evaluation for the period 
from November 1, 1997 to December 5, 2002 for the veteran's 
service-connected left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5260, 5261 (2003).

4.  The criteria for an evaluation greater than 10 percent 
for the period commencing on December 6, 2002 for the 
veteran's service-connected left knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in July 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of the two remands that occurred during this appeal.  
He has also been provided with VA examinations that address 
the increased rating claims on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  Thus, the veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.

 The RO's letter of July 2001 included a specific report of 
what information and evidence was needed from the veteran, 
noting that he needed to sign and return a form authorizing a 
release of information from a health care provider.  The 
letter also explained that VA would attempt to get such 
things as medical records, employment records, and records of 
other Federal agencies, provided the veteran gave VA enough 
information to abouty the existence and location of such 
records.  Thus, the RO's letter explained to the veteran what 
portion of the required information and evidence he needed to 
provide and what portion VA would obtain for him.  (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2003).  Separate Diagnostic Codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, when the claimant 
presents subjective complaints of continuous joint pain 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom.  
Specifically, a medical opinion should be presented addressing 
the question of whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be portrayed in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups beyond that clinically demonstrated.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003) is the 
applicable schedule for rating other impairment of the knee 
and provides for the assignment 30 percent rating for severe 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 10 percent rating for slight recurrent 
subluxation or lateral instability.

We note that the veteran's knee disabilities may be rated 
under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2003).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2003).

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003) provides for 
the assignment of only a 20 percent rating for a dislocated 
semilunar cartilage manifested by frequent episodes of  joint 
locking, pain and effusion into the joint.

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003) is applicable 
for rating a knee disability based on limitation of flexion 
and provides for a 30 percent evaluation when the evidence 
demonstrates that flexion limited to 15 degrees.  Assignment 
of a 20 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 30 degrees.  Assignment 
of a 10 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 45 degrees.  Assignment 
of a noncompensable evaluation is warranted when the evidence 
demonstrates that flexion limited to 60 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003) is applicable 
for rating a knee disability based on limitation of extension 
and provides for a 50 percent evaluation when the evidence 
demonstrates that extension limited to 45 degrees.  Assignment 
of a 40 percent evaluation is warranted when the evidence 
demonstrates that extension limited to 30 degrees.  Assignment 
of a 30 percent evaluation is warranted when the evidence 
demonstrates that extension limited to 20 degrees.  Assignment 
of a 20 percent evaluation is warranted when the evidence 
demonstrates that extension limited to 15 degrees.  Assignment 
of a 10 percent evaluation is warranted when the evidence 
demonstrates that extension limited to 10 degrees.  Assignment 
of a noncompensable evaluation is warranted when the evidence 
demonstrates that extension limited to 5 degrees.

Factual Background

The veteran was granted service connection for a bilateral 
knee disability as being directly related to his period of 
active duty.  Pertinent medical records describing the status 
of his knees for the time period at issue in this appeal 
include the following:

The report of a December 6, 1997 VA examination shows that 
the veteran complained of bilateral knee pain commencing in 
service with subjective accounts of weakness and a report of 
a "growth" on one knee.  Physical examination of the left 
knee revealed a prominence on the patella which the examiner 
attributed to an old trauma with reactive bone developing 
underneath.  No pain was demonstrated on palpation.  Range of 
motion of both knees was from zero to 140 degrees with no 
effusion.  Mild crepitus of both knees was noted but there 
was no laxity observed of the anterior cruciate ligament, 
posterior cruciate ligament, medial collateral ligament and 
lateral collateral ligament of either knee.  No muscle laxity 
was noted in either knee and he had full strength in both 
knees.  X-rays revealed a very mild decrease in joint height 
on the medial side of both knees.  Overall, the articular 
cartilage of both knees appeared normal and there was no 
evidence of degenerative changes in either knee.  The 
diagnosis was bilateral knee pain with good range of motion 
and strength, good articular cartilage and mild decrease in 
joint space on the medial side of both knees with no evidence 
of degenerative changes.  The examining physician commented 
that the veteran had some mild capsular tendonitis but 
determined that this represented no disability.

The transcript of the veteran's April 1998 hearing before the 
RO Hearing Officer shows that he testified in pertinent part 
that experienced a burning and weakening sensation in his 
right knee and that he was unable to place too much weight or 
strain upon it.  When he walked his right knee would produce 
a clicking sound and it occasionally locked.  He denied 
having any right knee joint swelling.  He used Tylenol 
medication to treat his symptoms.  He stated that he could 
walk on level ground or hard pavement but had difficulty 
negotiating uneven terrain.  With regard to the left knee, he 
testified that experienced extreme left knee joint pain 
(described as being 10 out of a scale of 1 to 10, with 10 
being the worst).  He also stated that his left knee would 
occasionally swell and that there was a knot which had grown 
on it.  His left knee produced a clicking sound when he moved 
and it was weak when he climbed stairs.  He reported having 
increased problems with his left knee versus his right and 
reported that his left knee occasionally was unstable.  

A private treatment report dated July 31, 1998, shows that 
the veteran complained of bilateral knee discomfort, left 
worse then right, with a reported history of 
"chondromalacia" for which he was prescribed exercises and 
anti-inflammatory medication.  He was concerned about an area 
of swelling over his left knee.  Objective examination 
revealed no mechanical symptoms except for subjective 
complaints of "weakness."  Physical examination revealed 
good range of motion in both knees with crepitation noted 
beneath the patellae.  Lachmann and McMurray tests were 
negative.  The physician opined that there was evidence of 
probable chondromalacia in both knees which did not seem to 
be severe and did not limit the veteran's activity.  The 
physician recommended that the veteran not attempt to perform 
work which required kneeling, stooping or squatting.

A VA treatment note dated September 1, 1998, shows a 
diagnosis of osteoarthritic degenerative joint disease of the 
left knee.  

A January 4, 1999 VA outpatient treatment report shows that 
the veteran complained of bilateral knee pain, left worse 
than right, with knee joint popping, locking, catching and 
instability.  The symptoms were aggravated by stair climbing 
and relieved by rest.  Little improvement was obtained with 
Ibuprofen medication.  Physical examination revealed normal 
gait, no knee joint effusion, normal patellar tracking, 
positive medial and lateral instability with varus and valgus 
stress, no Lachmann's, McMurray's or Drawer's sign, no 
palpable plica and bilateral range of motion from zero to 140 
degrees.  He was positive for tenderness to palpation over 
the proximal portion of the patellae.  There was mild 
quadriceps weakness on the left.  X-rays revealed no 
degenerative changes, no osteochondral fragments, and normal 
patellar alignment.  The diagnosis was bilateral 
chondromalacia patella.  Strengthening exercises and a soft 
knee sleeve for personal comfort were recommended.  
Arthroscopic surgery was not indicated.

Naval hospital X-rays of the veteran's left knee which were 
taken on March 16, 1999, revealed no joint effusion and no 
significant joint space loss.  The left patella was well 
seated and positioned without abnormal angulation.  X-rays 
revealed the presence of what was described as "bilateral 
exuberant patellar 'teeth.'"  The impression was patellar 
teeth which indicated enthesopathic changes at the 
retinaculum insertion on the patella which the radiologist 
opined "(could) be the source of anterior knee pain."

A VA outpatient treatment report dated March 17, 1999, shows 
that the veteran complained of constant bilateral knee pain 
but without effusion, locking or instability.  The veteran 
reported that there was a bump on the anterior aspect of his 
left knee.  Physical examination revealed unremarkable 
findings on range of motion testing, which was from zero to 
130 degrees, bilaterally, with no joint effusion, no medial 
lateral joint line tenderness and negative findings on 
anterior drawer testing.  Quadriceps stretching exercises for 
the knees were prescribed.

A VA examination report dated March 9, 2001, shows that the 
veteran complained of bilateral knee pain with sensations of 
weakness and buckling which occurred several times daily.  
The veteran reported that he had fallen as a result of his 
buckling knees and that he was unable to squat, run or walk 
on uneven ground.  Physical examination of his knees revealed 
no crepitus, erythema, warmth or instability with 5/5 motor 
strength on all planes and range of motion from zero to 125 
degrees, bilaterally.

The report of a VA examination conducted on December 5, 2002, 
shows that the veteran complained of recurrent, daily 
bilateral knee pain and weakness with left knee joint 
buckling, locking and popping but without any joint grinding.  
He did not have any history of knee surgery and did not use 
any assistive devices to support his knees.  He used 
Ibuprofen medication to relieve his symptoms.  He reported 
that his left knee would flare up approximately once per week 
and last for a day and a half, during which he could only do 
minimal weight bearing.  He walked with a limp and was unable 
to perform squatting motions.  He stated that his right knee 
was less symptomatic and did not buckle, grind or pop.  He 
reported that there were no activity restrictions relative to 
his right knee.  Right knee symptoms would flare up 
approximately twice per month and would last one day.  He 
reported that he was employed as a maintenance supervisor in 
an industrial setting and that with the exception of being 
unable to squat his knees produced no other specific job 
restrictions.

Objective physical examination revealed that the veteran 
walked with limp.  Examination of his left knee revealed no 
instability, warmth, tenderness or effusion and only minimal 
crepitus.  Testing revealed 5/5 motor strength with flexion 
and extension and range of motion from zero to 110 degrees.  
His knee strength and range of motion did not diminish with 
repetitive testing of the left knee.  Some tendon popping was 
noted on repetitive flexion.  Examination of his right knee 
revealed no crepitus, erythema, tenderness, warmth or 
instability.  Range of motion was from zero to 115 degrees 
with 5/5 motor strength.  There was no diminution of motor 
strength or range of motion with repetitive testing of the 
right knee.  Deep tendon reflexes were 2+ with accentuation, 
bilaterally.  

X-ray films of both knees were taken on December 6, 2002, and 
compared with prior X-ray studies conducted in March 2001.  
The December 2002 films revealed enthesophytes at the upper 
poles of both patellae as well as ossification in the left 
patellar tendon and an ethesophyte at the lower pole of the 
left patella.  No joint effusion was seen on either knee.  
The joint spaces were deemed to be fairly well preserved.  
There was minimal spur formation at the upper poles of both 
patellae.  The radiographic impression was bilateral patellar 
enthesophytes and minimal spur formation, preserved joint 
spaces without stigmata of significant arthritis, and healed 
fibular fracture and patellar tendon ossification on the left 
knee.

In the examiner's commentary, he remarked that the veteran 
did not display any subluxation or lateral instability in 
either knee on objective testing and that he could find no 
evidence of weakened movement, excess fatigability, 
incoordination or pain on use in either knee.  The examiner's 
impression was that the veteran had bilateral patellofemoral 
pain syndrome with bilateral patellar enthesophytes and 
minimal spur formation. 

In an addendum dated March 2003, the examiner stated that the 
spur formation at the upper poles of both patellae which was 
revealed on radiographic examination on December 6, 2002, was 
indicative of minimal arthritis of both knees.



Analysis

(a.)  Propriety of the assignment of a noncompensable 
evaluation for an initial grant of service connection for a 
right knee disability for the period from November 1, 1997, 
to December 5, 2002, and entitlement to an increased 
evaluation in excess of 10 percent for a right knee 
disability with degenerative changes for the period 
commencing on December 6, 2002.

Applying the aforementioned evidence to the rating schedule, 
we find that for the period from November 1, 1997, to 
December 5, 2002, the veteran's right knee disability was 
manifested primarily by subjective complaints of joint pain 
related to chondromalacia which were shown on his medical 
reports and the transcript of his RO hearing testimony.  
However, no right knee joint instability or effusion was 
objectively demonstrated during this period.  Although a 
January 4, 1999 VA outpatient treatment report shows a 
notation of positive medial and lateral instability with 
varus and valgus stress, the evidence does not show that this 
finding was noted on testing in subsequent examinations, 
including the VA examination of December 2002.  We are 
therefore inclined to invest greater probative weight in the 
finding of negative knee joint instability reported by the 
examining physician who conducted a more comprehensive 
examination than that which was performed during the 
outpatient treatment session of January 1999.  

In addition to no definitive proof of chronic right knee 
joint instability, there is also no evidence that the veteran 
has any compensable degree of limitation of motion of his 
right knee exhibited on any of the concurrent medical 
examinations for the time period in question.  At worst, his 
right knee had no less than 115 degrees of flexion and 
enjoyed full extension to zero degrees throughout this entire 
period.  

We note for DeLuca purposes that the examination of December 
2002 revealed no evidence of weakened movement, excess 
fatigability, incoordination or pain on use of the right knee 
even on repetitive stress testing.  X-rays of his right knee 
failed to reveal any objective radiographic evidence of 
arthritic changes until December 6, 2002.  Based on the 
aforementioned findings, we cannot concede that assignment of 
a compensable rating is warranted for the veteran's right 
knee disability for the period from November 1, 1997 to 
December 5, 2002.  We find that it was not until December 6, 
2002, that X-ray evidence of an arthritic process was 
demonstrated that would support the assignment of a 10 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, on the basis of pain on motion with proof of 
degenerative joint changes but without compensable limitation 
of range of motion.  We also find that the evidence fails to 
demonstrate any instability or compensable limitation of 
motion of the right knee joint for the period commencing on 
December 6, 2002, that would permit us to award the veteran 
with an evaluation greater than 10 percent.  In view of this 
discussion, we must conclude that the veteran's appeal for 
compensable evaluation for his right knee disability for the 
period from November 1, 1997, to December 5, 2002, and his 
appeal for an increased evaluation in excess of 10 percent 
for a right knee disability with degenerative changes for the 
period commencing on December 6, 2002, must be denied.  
Because the evidence in this case is not approximately 
balanced with regard to the merits of this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002);  38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(b.)  Propriety of the assignment of a noncompensable 
evaluation for an initial grant of service connection for a 
left knee disability for the period from November 1, 1997, to 
December 5, 2002, and entitlement to an increased evaluation 
in excess of 10 percent for a left knee disability with 
degenerative changes for the period commencing on December 6, 
2002.

As previously stated in our discussion of evaluating the 
right knee, on application of the aforementioned evidence to 
the rating schedule, we find that for the period from 
November 1, 1997, to December 5, 2002, the veteran's left 
knee disability was manifested primarily by subjective 
complaints of joint pain related to chondromalacia which were 
shown on his medical reports and the transcript of his RO 
hearing testimony.  We observe that the veteran reported in 
his subjective assessment of his symptoms that he experienced 
recurring episodes of left knee instability.  However, left 
knee joint instability has not been objectively and 





definitively demonstrated during this period.  Although a 
January 4, 1999 VA outpatient treatment report shows a 
notation of positive medial and lateral instability with 
varus and valgus stress, the evidence does not show that this 
finding was noted on testing in subsequent examinations, 
including the VA examination of December 2002.  We are 
therefore inclined to invest greater probative weight in the 
finding of negative knee joint instability reported by the 
examining physician who conducted a more comprehensive 
examination than that which was performed during the 
outpatient treatment session of January 1999.  

In addition to no definitive proof of chronic left knee joint 
instability, there is also no evidence that the veteran has 
any compensable degree of limitation of motion of his left 
knee exhibited on any of the concurrent medical examinations 
for the time period in question.  At worst, his left knee had 
no less than 110 degrees of flexion and enjoyed full 
extension to zero degrees throughout this entire period.  

We note for DeLuca purposes that the examination of December 
2002 revealed no evidence of weakened movement, excess 
fatigability, incoordination or pain on use of the left knee 
even on repetitive stress testing.  X-rays of his left knee 
failed to reveal any objective radiographic evidence of 
arthritic changes until December 6, 2002.  The painless 
prominence on the patella observed on the left knee in 
December 1997 was described as a reactive bone developing 
underneath in response to an old trauma, but it was never 
characterized in the December 1997 report or in any of the 
veteran's other subsequent medical reports as representing an 
arthritic process.  Although a VA treatment note dated 
September 1, 1998, shows a diagnosis of osteoarthritic 
degenerative joint disease of the left knee, there were no 
pertinent notes referring to the physician's objective 
findings or X-ray reports accompanying this single notation 
to support the diagnosis.  A subsequent naval hospital X-ray 
study of his left knee in March 1999 revealed the presence of 
patellar 




teeth which indicated enthesopathic changes at the 
retinaculum insertion on the patella.  However, these same 
enthesophytes were noted on X-ray examination on December 6, 
2002, and in the physician's addendum of March 2003 his 
statement contained no mention of these enthesophytes as 
being indicative of arthritic changes.  We note that the 
physician was very specific in stating that it was the spur 
formations noted at the upper poles of the left patella which 
was indicative of minimal arthritis of this knee.  Therefore, 
we are not inclined to regard these enthesopathic changes of 
the left patella to be representative of an arthritic 
process.  

Based on the aforementioned findings, we cannot concede that 
assignment of a compensable rating is warranted for the 
veteran's left knee disability for the period from November 
1, 1997 to December 5, 2002.  We find that it was not until 
December 6, 2002, that X-ray evidence of an arthritic process 
was demonstrated that would support the assignment of a 10 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, on the basis of pain on motion with proof of 
degenerative joint changes but without compensable limitation 
of range of motion.  We also find that the evidence fails to 
demonstrate any instability or compensable limitation of 
motion of the left knee joint for the period commencing on 
December 6, 2002, that would permit us to award the veteran 
with an evaluation greater than 10 percent.  In view of this 
discussion, we must conclude that the veteran's appeal for 
compensable evaluation for his left knee disability for the 
period from November 1, 1997, to December 5, 2002, and his 
appeal for an increased evaluation in excess of 10 percent 
for a left knee disability with degenerative changes for the 
period commencing on December 6, 2002, must be denied.  
Because the evidence in this case is not approximately 
balanced with regard to the merits of this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002);  38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased (compensable) evaluation for a right knee 
disability for the period from November 1, 1997, to December 
5, 2002 is denied.

An increased evaluation in excess of 10 percent for a right 
knee disability with degenerative changes for the period 
commencing on December 6, 2002 is denied.

An increased (compensable) evaluation for a left knee 
disability for the period from November 1, 1997, to December 
5, 2002 is denied.

An increased evaluation in excess of 10 percent for a left 
knee disability with degenerative changes for the period 
commencing on December 6, 2002 is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



